 Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 1 of 15 PageID: 1




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


AGUSTIN PEREZ, on behalf of himself and all               Civil Case Number: _____________
others similarly situated,

                       Plaintiff(s),                                CIVIL ACTION

                                                        CLASS ACTION COMPLAINT AND
                     -against-                            DEMAND FOR JURY TRIAL

I.C. SYSTEM, INC.,

                       Defendant(s).


                          LOCAL CIVIL RULE 10.1 STATEMENT

       1.      The mailing addresses of the parties to this action are:

               AGUSTIN PEREZ
               47 Eckert Avenue, Apt. 1
               Newark, New Jersey 07112

               I.C. SYSTEM, INC.
               444 Highway 96 East
               St. Paul, Minnesota 55164

                                 PRELIMINARY STATEMENT

       2.      Plaintiff on behalf of himself and all others similarly situated (“Plaintiff”), by and

through his attorneys, alleges that the Defendant, I.C. SYSTEM, INC. (“I.C. SYSTEM”) and

JOHN DOES 1-25 their employees, agents and successors (collectively “Defendants”) violated

15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”), which

prohibits debt collectors from engaging in abusive, deceptive and unfair practices.




                                           Page 1 of 14
 Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 2 of 15 PageID: 2




                                 JURISDICTION AND VENUE

         3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

         4.      Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district.

                                          DEFINITIONS

         5.      As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                             PARTIES

         6.      Plaintiff is a natural person, a resident of Essex County, New Jersey and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

         7.      I.C. SYSTEM maintains a location at 444 Highway 96 East, St. Paul, Minnesota

55164.

         8.      I.C. SYSTEM uses the instrumentalities of interstate commerce or the mails to

engage in the principal business of collecting debt and/or to regularly engage in the collection or

attempt to collect debt asserted to be due or owed to another.

         9.      I.C. SYSTEM is a “Debt Collector” as that term is defined by 15 U.S.C. §

1692(a)(6).

         10.     John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims

against the currently unknown Defendants arise out of the same transaction, occurrence or series



                                            Page 2 of 14
 Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 3 of 15 PageID: 3




of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

                               CLASS ACTION ALLEGATIONS

       11.      Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of himself and all New Jersey consumers and their successors in interest (the

“Class”), who were sent debt collection letters and/or notices from the Defendant, in violation of

the FDCPA, as described in this Complaint.

       12.      This Action is properly maintained as a class action. The Class is initially defined

as:

                   All New Jersey consumers who were sent letters and/or notices
                   from I.C. SYSTEM (See Exhibit A), which included the
                   alleged conduct and practices described herein.

                   The class definition may be subsequently modified or refined.

                   The Class period begins one year prior to the filing of this
                   Action.

       13.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:

                   a. Numerosity: The Class is so numerous that joinder of all members is

                       impracticable because there are hundreds and/or thousands of persons who

                       were sent debt collection letters and/or notices from the Defendant(s) that

                       violate specific provisions of the FDCPA. Plaintiff is complaining about a

                       standard form letter and/or notice that was sent to at least fifty (50)

                       persons (See Exhibit A). The undersigned has, in accordance with FRCP

                       Rule 5.2, redacted the financial account numbers and/or personal

                       identifiers in said letter.

                                             Page 3 of 14
 Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 4 of 15 PageID: 4




                     b. Commonality: There are questions of law and fact common to the class

                        members which predominate over questions affecting any individual Class

                        member.       These common questions of law and fact include, without

                        limitation:

                        i.      Whether the Defendants violated various provisions of the

                                FDCPA;

                        ii.     Whether Plaintiff and the Class have been injured by the

                                Defendants' conduct;

                        iii.    Whether Plaintiff and the Class have sustained damages and are

                                entitled to restitution as a result of Defendants' wrongdoing and if

                                so, what is the proper measure and appropriate statutory formula to

                                be applied in determining such damages and restitution; and

                        iv.     Whether Plaintiff and the Class are entitled to declaratory relief.

                     c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                        the same operative facts and are based on the same legal theories.

                     d. Adequacy of Representation: Plaintiff has no interest adverse or

                        antagonistic to the interest of the other members of the Class. Plaintiff will

                        fairly and adequately protect the interest of the Class and has retained

                        experienced and competent attorneys to represent the Class.

        14.     A Class Action is superior to other methods for the fair and efficient adjudication

of the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of

this class action.




                                             Page 4 of 14
 Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 5 of 15 PageID: 5




       15.     A Class Action will permit large numbers of similarly situated persons to

prosecute their common claims in a single forum simultaneously and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment will also

permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein. Absent a Class

Action, class members will continue to suffer losses of statutory protected rights as well as

damages.

       16.     Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.

                                   STATEMENT OF FACTS

       17.     Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

       18.     At some time prior to August 24, 2020, Plaintiff allegedly incurred a financial

obligation to AT&T DIRECTTV (“AT&T”).

       19.     Plaintiff allegedly incurred the AT&T obligation in connection with a consumer

account with AT&T.

       20.     The AT&T obligation arose out of a transaction, in which money, property,

insurance or services, which are the subject of the transaction, are primarily for personal, family

or household purposes.

       21.     Plaintiff incurred the AT&T obligation by obtaining goods and services which

were primarily for personal, family and household purposes.

       22.     The AT&T obligation did not arise out of a transaction that was for non-personal

use.



                                           Page 5 of 14
 Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 6 of 15 PageID: 6




       23.     The AT&T obligation did not arise out of a transaction that was for business use.

       24.     The AT&T obligation is a "debt" as defined by 15 U.S.C. § 1692a(5).

       25.     AT&T and/or its predecessor is a "creditor" as defined by 15 U.S.C. § 1692a(4).

       26.     On or before August 24, 2020, the AT&T obligation was referred to I.C.

SYSTEM for the purpose of collection.

       27.     At the time the AT&T obligation was referred to I.C. SYSTEM the AT&T

obligation was past due.

       28.     At the time the AT&T obligation was referred to I.C. SYSTEM the AT&T

obligation was in default.

       29.     Defendant caused to be delivered to Plaintiff a letter dated August 24, 2020,

which was addressed to Plaintiff and sought a balance of $251.97 on the AT&T obligation. A

copy of said letter is annexed hereto as Exhibit A, which is fully incorporated herein by

reference.

       30.     The August 24, 2020 letter was sent to Plaintiff in connection with the collection

of the AT&T obligation.

       31.     The August 24, 2020 letter is a “communication” as defined by 15 U.S.C. §

1692a(2).

       32.     The August 24, 2020 letter was the initial written communication that Plaintiff

received from Defendant. No other written communication was received by Plaintiff from

Defendant within five days of the August 24, 2020 letter.

       33.     Upon receipt, Plaintiff read the August 24, 2020 letter.

       34.     The August 24, 2020 letter stated in part:

               Unless you notify this office within 30 days after receiving this
               notice that you dispute the validity of this debt or any portion

                                           Page 6 of 14
 Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 7 of 15 PageID: 7




               thereof, we will assume this debt is valid. If you notify us in
               writing within 30 days from receiving this notice that you dispute
               the validity of this debt or any portion thereof, we will obtain
               verification of the debt or obtain a copy of a judgment and mail
               you a copy of such judgment or verification. If you make a request
               in writing within 30 days after receiving this notice we will
               provide you with the name and address of the original creditor, if
               different from the current creditor.

       35.     This notice is mandated by 15 U.S.C. § 1692g(a)(3) through (5) (“Validation

Notice”).

       36.     Defendant has an obligation under 15 U.S.C. § 1692g(a)(3) through (5) to accept

either an oral (§ 1692g(a)(3)) or a written dispute (§ 1692g(a)(4)) from Plaintiff within the 30-

day period described.

       37.     In order to be entitled to obtain verification of the debt or a copy of a judgment

against the consumer, the consumer must dispute the debt in writing to Defendant within the 30-

day period described.

       38.     A debt collector has the obligation not just to convey the 15 U.S.C. § 1692g

required disclosures, but also to convey such clearly.

       39.     Even if a debt collector conveys the required information accurately, the debt

collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by

other language in the communication.

       40.     15 U.S.C. § 1692g(b) provides that collection activities and communication

during the 30-day period may not overshadow or be inconsistent with the disclosure of the

consumer's right to dispute the debt or request the name and address of the original creditor.

       41.     A collection activity or communication overshadows or contradicts the validation

notice if it would make the least sophisticated consumer uncertain or confused as to her rights.




                                           Page 7 of 14
 Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 8 of 15 PageID: 8




       42.     The August 24, 2020 letter also stated in part, immediately after providing the 15

U.S.C. § 1692g(a)(3) through (5) notices that:

               If you feel you are or have been the victim of Theft of Identity,
               please call AT&T directly.

       43.     Defendant did not provide any contact information for AT&T.

       44.     Being a victim of “Theft of Identity” is a form of dispute that is available to

Plaintiff and others similarly situated.

       45.     Plaintiff also has rights and Defendant has obligations related to identity theft

pursuant to 15 U.S.C. § 1681m(g):

               (g) Debt collector communications concerning identity theft. If
               a person acting as a debt collector (as that term is defined in title
               VIII [15 USCS §§ 1692 et seq.]) on behalf of a third party that is a
               creditor or other user of a consumer report is notified that any
               information relating to a debt that the person is attempting to
               collect may be fraudulent or may be the result of identity theft, that
               person shall—

               (1) notify the third party that the information may be fraudulent or
                   may be the result of identity theft; and

               (2) upon request of the consumer to whom the debt purportedly
               relates, provide to the consumer all information to which the
               consumer would otherwise be entitled if the consumer were not a
               victim of identity theft, but wished to dispute the debt under
               provisions of law applicable to that person.

       46.     Plaintiff and others similarly situated could legally report the dispute of “Theft of

Identity” directly to the Defendant – either in writing or over the telephone.

       47.     Defendant’s August 24, 2020 letter attempts to “give away” its obligation to

accept a dispute from Plaintiff and others similarly situated related to identity theft to the creditor

– AT&T.




                                            Page 8 of 14
 Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 9 of 15 PageID: 9




          48.   Where an actual or apparent contradiction of the validation notice exists, the letter

must include a reconciling statement to avoid the confusion. See Wilson v. Quadramed Corp.,

225 F.3d 350 (3d Cir 2000).

          49.   “Thus, in order to comply with the requirements of section 1692g, more is

required than the mere inclusion of the statutory debt validation notice in the debt collection

letter - the required notice must also be conveyed effectively to the debtor.” Wilson v.

Quadramed Corp., 225 F.3d 350 at 354 (3d Cir. 2000); (citing Swanson v. Southern Oregon

Credit Serv., Inc., 869 F.2d 1222, 1224 (9th Cir. 1988)); see also Graziano v. Harrison, 950 F.2d

107, 111 (3d Cir. 1991). See also Grubb v. Green Tree Servicing, 2014 WL 3696126, at *9

(D.N.J. July 24, 2014), Grubb v. Green Tree Servicing, 2017 WL 3191521 at *5 (D.N.J. July 27,

2017).

          50.   As a result of the conduct described herein, Plaintiff sustained a concrete, actual

injury.

          51.   Defendant’s August 24, 2020 letter creates confusion and leaves the Plaintiff and

others similarly situated uncertain as to their dispute rights under the FDCPA.

          52.   The FDCPA ensures that consumers are fully and truthfully apprised of the facts

and of their rights, the act enables them to understand, make informed decisions about, and

participate fully and meaningfully in the debt collection process. The purpose of the FDCPA is to

provide information that helps consumers to choose intelligently. The Defendant's false

statements and representations misled the Plaintiff in a manner that deprived Plaintiff of his or

her right to enjoy these benefits.

          53.   The deceptive communication additionally violated the FDCPA since it frustrated

Plaintiff’s ability to intelligently choose his or her response.



                                             Page 9 of 14
Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 10 of 15 PageID: 10




        54.      I.C. SYSTEM knew or should have known that its actions violated the FDCPA.

        55.      Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review its actions to

ensure compliance with the law.

                             POLICIES AND PRACTICES COMPLAINED OF

        56.      It is Defendants' policy and practice to send written collection communications, in

the form annexed hereto as Exhibit A, which violate the FDCPA, by inter alia:

                 (a)       Using false, deceptive or misleading representations or means in
                           connection with the collection of a debt; and

                 (b)       Overshadowing and/or contradicting Plaintiff’s rights under the FDCPA.

        57.      Defendants have sent written communications in the form annexed hereto as

Exhibit A, to at least 50 natural persons in the state of New Jersey within one year of this

Complaint.

                                                 COUNT I

                       FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                   1692 et seq. VIOLATIONS

        58.      Plaintiff, on behalf of himself and others similarly situated, repeats and realleges

all prior allegations as if set forth at length herein.

        59.      Collection letters and/or notices, such as those sent by Defendants, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        60.      Defendant’s letters would cause the least sophisticated consumer to be confused

about his or her rights.

        61.      Defendant’s letters would cause the least sophisticated consumer to be confused

about his or her right to dispute the debt within the “30 day dispute period”.



                                               Page 10 of 14
Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 11 of 15 PageID: 11




       62.     Defendants violated 15 U.S.C. § 1692e of the FDCPA as described herein in

connection with their communications to Plaintiff and others similarly situated.

       63.     As described herein, Defendants engaged in false, deceptive, or misleading

representations or means in violation of 15 U.S.C. § 1692e and § 1692e(10).

       64.     Defendant’s false, misleading and deceptive statement(s) is material to the least

sophisticated consumer.

       65.     Defendants violated 15 U.S.C. § 1692e(10) which prohibits the employment of

false and deceptive means of collecting debt.

       66.     Defendant violated 15 U.S.C. § 1692g, by failing to effectively convey the

Validation Notice.

       67.     Defendant violated the FDCPA by overshadowing and/or contradicting the

notices mandated by 15 U.S.C. § 1692g(a)(3) and (4).

       68.     Defendant violated 15 U.S.C. §. 1692g(b), by engaging in collection activity

which overshadows or is inconsistent with the consumer’s right to dispute the debt.

       69.     As describer herein, Defendant violated 15 U.S.C. § 1692g(a)(3) and (4).

       70.     Defendants’ conduct as described herein constitutes unfair or unconscionable

means to collect or attempt to collect any debt.

       71.     Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

       72.     Plaintiff and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.

       73.     Plaintiff and others similarly situated have a right to receive proper notices

mandated by the FDCPA.



                                           Page 11 of 14
Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 12 of 15 PageID: 12




       74.     Plaintiff and others similarly situated were sent letters, which could have affected

their decision-making with regard to the debt.

       75.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       76.     Plaintiff has suffered damages and other harm as a direct result of Defendants

actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and his attorneys as Class Counsel;

               (b)     Awarding Plaintiff and the Class statutory damages;

               (c)     Awarding Plaintiff and the Class actual damages;

               (d)     Awarding pre-judgment interest;

               (e)     Awarding post-judgment interest.

               (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.




                                           Page 12 of 14
Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 13 of 15 PageID: 13




                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: August 8, 2021                                 Respectfully submitted,

                                              By:     s/ Joseph K. Jones
                                                      Joseph K. Jones, Esq. (JJ5509)
                                                      JONES, CHULSKY & KESSLER, LLC
                                                      330 Mounts Corner Drive, Suite 417
                                                      Freehold, NJ 07728
                                                      Phone: (877) 827-3395
                                                      Fax: (877) 827-3394
                                                      Attorneys for Plaintiff




                        CERTIFICATION PURSUANT TO LOCAL RULE 11.2

        I, hereby certify that the matter in controversy is not the subject of any other court,

arbitration or administrative proceeding.

Dated: August 8, 2021
                                                      s/ Joseph K. Jones
                                                      Joseph K. Jones, Esq. (JJ5509)
                                                      JONES, CHULSKY & KESSLER, LLC
                                                      330 Mounts Corner Drive, Suite 417
                                                      Freehold, NJ 07728
                                                      Phone: (877) 827-3395
                                                      Fax: (877) 827-3394
                                                      Attorneys for Plaintiff




                                            Page 13 of 14
Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 14 of 15 PageID: 14




              EXHIBIT

                                 A


                                Page 14 of 14
Case 2:21-cv-14883-KM-MAH Document 1 Filed 08/08/21 Page 15 of 15 PageID: 15
